 



Exhibit 10.59
Acknowledgement
As you know, on February 23, 2007, the Board of Directors elected you to the
office of Executive Vice President and General Counsel. Since your current
Employment Agreement makes reference to your previous title, this
Acknowledgement confirms that any references to your previous title and related
duties and responsibilities are replaced by references to your current title —
Executive Vice President and General Counsel — and the duties and
responsibilities associated with such new title.
Except as modified by this Acknowledgement, the terms of your Employment
Agreement remain unchanged. Please acknowledge your agreement to these terms by
signing the enclosed copy of this letter.

         
 
      Sincerely,
 
       
 
      /s/ Andrew Goodman
 
       
 
      Andrew Goodman
Executive Vice President,
 
      Worldwide Human Resources

Agreed to and accepted by:

         
/s/ Amy Fliegelman Olli
 
Amy Fliegelman Olli
       

 